
	
		II
		Calendar No. 484
		110th CONGRESS
		1st Session
		S. 2340
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. McConnell (for
			 himself, Mr. Stevens, and
			 Mr. Cochran) introduced the following
			 bill; which was read the first time
		
		
			November 14, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		Making emergency supplemental appropriations for the
		  Department of Defense for the fiscal year ending September 30, 2008, and for
		  other purposes.
	
	
		That the
			 following sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for the fiscal year ending September 30, 2008.I
			Miliary
		  Personnel
			Military Personnel,
		  ArmyFor an additional amount
		  for Military Personnel, Army,
		  $6,158,778,000.
			Military Personnel,
		  NavyFor an additional amount
		  for Military Personnel, Navy,
		  $395,839,000.
			Military Personnel, Marine
		  CorpsFor an additional amount
		  for Military Personnel, Marine Corps,
		  $895,011,000.
			Military Personnel, Air
		  ForceFor an additional amount
		  for Military Personnel, Air Force,
		  $707,945,000.
			Reserve Personnel,
		  ArmyFor an additional amount
		  for Reserve Personnel, Army,
		  $115,150,000.
			Reserve Personnel,
		  NavyFor an additional amount
		  for Reserve Personnel, Navy,
		  $35,000,000.
			Reserve Personnel, Marine
		  CorpsFor an additional amount
		  for Reserve Personnel, Marine Corps,
		  $7,710,000.
			Reserve Personnel, Air
		  ForceFor an additional amount
		  for Reserve Personnel, Air Force,
		  $1,500,000.
			National Guard Personnel,
		  ArmyFor an additional amount
		  for National Guard Personnel, Army,
		  $334,000,000.
			II
			OPERATION AND
		  MAINTENANCE
			Operation and Maintenance,
		  ArmyFor an additional amount
		  for Operation and Maintenance, Army,
		  $27,853,000,000.
			Operation and Maintenance,
		  Navy
				(Including Transfers of Funds)For
		  an additional amount for Operation and Maintenance, Navy,
		  $2,664,000,000: Provided, That up to $98,000,000 shall be
		  transferred to the Coast Guard Operating Expenses
		  account.
			Operation and Maintenance,
		  Marine CorpsFor an additional
		  amount for Operation and Maintenance, Marine Corps,
		  $2,649,807,000.
			Operation and Maintenance, Air
		  ForceFor an additional amount
		  for Operation and Maintenance, Air Force,
		  $4,778,000,000.
			Operation and Maintenance,
		  Defense-WideFor an additional
		  amount for Operation and Maintenance, Defense-Wide,
		  $1,836,318,000, of which up to $300,000,000, to remain available until
		  expended, may be used for payments to reimburse Pakistan, Jordan, and other key
		  cooperating nations, for logistical, military, and other support provided, or
		  to be provided, to United States military operations, notwithstanding any other
		  provision of law: Provided, That such payments may be made in
		  such amounts as the Secretary of Defense, with the concurrence of the Secretary
		  of State, and in consultation with the Director of the Office of Management and
		  Budget, may determine, in his discretion, based on documentation determined by
		  the Secretary of Defense to adequately account for the support provided, and
		  such determination is final and conclusive upon the accounting officers of the
		  United States, and 15 days following notification to the appropriate
		  congressional committees: Provided further, That the Secretary
		  of Defense shall provide quarterly reports to the congressional defense
		  committees on the use of funds provided in this
		  paragraph.
			Operation and Maintenance, Army
		  ReserveFor an additional
		  amount for Operation and Maintenance, Army Reserve,
		  $77,736,000.
			Operation and Maintenance, Navy
		  ReserveFor an additional
		  amount for Operation and Maintenance, Navy Reserve,
		  $41,657,000.
			Operation and Maintenance,
		  Marine Corps ReserveFor an
		  additional amount for Operation and Maintenance, Marine Corps
		  Reserve, $46,153,000.
			Operations and Maintenance, Air
		  Force ReserveFor an
		  additional amount for Operation and Maintenance, Air Force
		  Reserve, $12,133,000.
			Operation and Maintenance, Army
		  National GuardFor an
		  additional amount for Operation and Maintenance, Army National
		  Guard, $327,000,000.
			Operation and Maintenance, Air
		  National GuardFor an
		  additional amount for Operation and Maintenance, Air National
		  Guard, $51,634,000.
			Iraq Freedom Fund
				(Including Transfer of Funds)For an additional amount for Iraq
		  Freedom Fund, $3,747,327,000, to remain available for transfer until
		  September 30, 2009, only to support operations in Iraq or Afghanistan:
		  Provided, That the Secretary of Defense may transfer the funds
		  provided herein to appropriations for military personnel; operation and
		  maintenance; Overseas Humanitarian, Disaster, and Civic Aid; procurement;
		  research, development, test and evaluation; and working capital funds:
		  Provided further, That funds transferred shall be merged with
		  and be available for the same purposes and for the same time period as the
		  appropriation or fund to which transferred: Provided further,
		  That this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: Provided
		  further, That the Secretary of Defense shall, not fewer than 5 days
		  prior to making transfers from this appropriation, notify the congressional
		  defense committees in writing of the details of any such transfer:
		  Provided further, That the Secretary shall submit a report no
		  later than 30 days after the end of each fiscal quarter to the congressional
		  defense committees summarizing the details of the transfer of funds from this
		  appropriation.
			Afghanistan Security Forces
		  Fund
				(Including Transfer of Funds)For the Afghanistan Security Forces
		  Fund, $1,350,000,000, to remain available until September 30, 2009:
		  Provided, That such funds shall be available to the Secretary
		  of Defense, notwithstanding any other provision of law, for the purpose of
		  allowing the Commander, Office of Security Cooperation—Afghanistan, or the
		  Secretary's designee, to provide assistance, with the concurrence of the
		  Secretary of State, to the security forces of Afghanistan, including the
		  provision of equipment, supplies, services, training, facility and
		  infrastructure repair, renovation, and construction, and funding:
		  Provided further, That the authority to provide assistance
		  under this heading is in addition to any other authority to provide assistance
		  to foreign nations: Provided further, That the Secretary of
		  Defense may transfer such funds to appropriations for military personnel;
		  operation and maintenance; Overseas Humanitarian, Disaster, and Civic Aid;
		  procurement; research, development, test and evaluation; and defense working
		  capital funds to accomplish the purposes provided herein: Provided
		  further, That this transfer authority is in addition to any other
		  transfer authority available to the Department of Defense: Provided
		  further, That upon a determination that all or part of the funds so
		  transferred from this appropriation are not necessary for the purposes provided
		  herein, such amounts may be transferred back to this appropriation:
		  Provided further, That contributions of funds for the purposes
		  provided herein from any person, foreign government, or international
		  organization may be credited to this Fund, and used for such purposes:
		  Provided further, That the Secretary shall notify the
		  congressional defense committees in writing upon the receipt and upon the
		  transfer of any contribution delineating the sources and amounts of the funds
		  received and the specific use of such contributions: Provided
		  further, That the Secretary of Defense shall, not fewer than five days
		  prior to making transfers from this appropriation account, notify the
		  congressional defense committees in writing of the details of any such
		  transfer: Provided further, That the Secretary shall submit a
		  report no later than 30 days after the end of each fiscal quarter to the
		  congressional defense committees summarizing the details of the transfer of
		  funds from this appropriation.
			Iraq Security Forces
		  Fund
				(Including Transfer of Funds)For the Iraq Security Forces
		  Fund, $1,500,000,000, to remain available until September 30, 2009:
		  Provided, That such funds shall be available to the Secretary
		  of Defense, notwithstanding any other provision of law, for the purpose of
		  allowing the Commander, Multi-National Security Transition Command—Iraq, or the
		  Secretary's designee, to provide assistance, with the concurrence of the
		  Secretary of State, to the security forces of Iraq, including the provision of
		  equipment, supplies, services, training, facility and infrastructure repair,
		  renovation, and construction, and funding: Provided further,
		  That the authority to provide assistance under this heading is in addition to
		  any other authority to provide assistance to foreign nations: Provided
		  further, That the Secretary of Defense may transfer such funds to
		  appropriations for military personnel; operation and maintenance; Overseas
		  Humanitarian, Disaster, and Civic Aid; procurement; research, development, test
		  and evaluation; and defense working capital funds to accomplish the purposes
		  provided herein: Provided further, That this transfer
		  authority is in addition to any other transfer authority available to the
		  Department of Defense: Provided further, That upon a
		  determination that all or part of the funds so transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: Provided
		  further, That contributions of funds for the purposes provided herein
		  from any person, foreign government, or international organization may be
		  credited to this Fund, and used for such purposes: Provided
		  further, That the Secretary shall notify the congressional defense
		  committees in writing upon the receipt and upon the transfer of any
		  contribution delineating the sources and amounts of the funds received and the
		  specific use of such contributions: Provided further, That the
		  Secretary of Defense shall, not fewer than five days prior to making transfers
		  from this appropriation account, notify the congressional defense committees in
		  writing of the details of any such transfer: Provided further,
		  That the Secretary shall submit a report no later than 30 days after the end of
		  each fiscal quarter to the congressional defense committees summarizing the
		  details of the transfer of funds from this
		  appropriation.
			Joint Improvised Explosive
		  Device Defeat Fund
				(Including Transfer of Funds)For the Joint Improvised Explosive
		  Device Defeat Fund, $2,264,500,000, to remain available until September
		  30, 2010: Provided, That such funds shall be available to the
		  Secretary of Defense, notwithstanding any other provision of law, for the
		  purpose of allowing the Director of the Joint Improvised Explosive Device
		  Defeat Organization to investigate, develop and provide equipment, supplies,
		  services, training, facilities, personnel and funds to assist United States
		  forces in the defeat of improvised explosive devices: Provided
		  further, That within 60 days of the enactment of this Act, a plan for
		  the intended management and use of the Fund is provided to the congressional
		  defense committees: Provided further, That the Secretary of
		  Defense shall submit a report not later than 30 days after the end of each
		  fiscal quarter to the congressional defense committees providing assessments of
		  the evolving threats, individual service requirements to counter the threats,
		  the current strategy for predeployment training of members of the Armed Forces
		  on improvised explosive devices, and details on the execution of this Fund:
		  Provided further, That the Secretary of Defense may transfer
		  funds provided herein to appropriations for military personnel; operation and
		  maintenance; procurement; research, development, test and evaluation; and
		  defense working capital funds to accomplish the purpose provided herein:
		  Provided further, That this transfer authority is in addition
		  to any other transfer authority available to the Department of Defense:
		  Provided further, That upon determination that all or part of
		  the funds so transferred from this appropriation are not necessary for the
		  purpose provided herein, such amounts may be transferred back to this
		  appropriation: Provided further, That the Secretary of Defense
		  shall, not fewer than 5 days prior to making transfers from this appropriation,
		  notify the congressional defense committees in writing of the details of any
		  such transfer.
			III
			PROCUREMENT
			Aircraft Procurement,
		  ArmyFor an additional amount
		  for Aircraft Procurement, Army, $1,300,503,000, to remain
		  available for obligation until September 30,
		  2010.
			Missile Procurement,
		  ArmyFor an additional amount
		  for Missile Procurement, Army, $133,621,000, to remain available
		  for obligation until September 30, 2010.
			Procurement of Weapons and
		  Tracked Combat Vehicles, ArmyFor an additional amount for
		  Procurement of Weapons and Tracked Combat Vehicles, Army,
		  $4,512,566,000, to remain available for obligation until September 30,
		  2010.
			Procurement of Ammunition,
		  ArmyFor an additional amount
		  for Procurement of Ammunition, Army, $154,000,000, to remain
		  available for obligation until September 30,
		  2010.
			Other Procurement,
		  ArmyFor an additional amount
		  for Other Procurement, Army, $2,300,942,000, to remain available
		  for obligation until September 30, 2010.
			Aircraft Procurement,
		  NavyFor an additional amount
		  for Aircraft Procurement, Navy, $45,900,000, to remain available
		  for obligation until September 30, 2010.
			Weapons Procurement,
		  NavyFor an additional amount
		  for Weapons Procurement, Navy, $159,141,000, to remain available
		  for obligation until September 30, 2010.
			Procurement of Ammunition, Navy
		  and Marine CorpsFor an
		  additional amount for Procurement of Ammunition, Navy and Marine
		  Corps, $304,945,000, to remain available for obligation until September
		  30, 2010.
			Other Procurement,
		  NavyFor an additional amount
		  for Other Procurement, Navy, $140,061,000, to remain available
		  for obligation until September 30, 2010.
			Procurement, Marine
		  CorpsFor an additional amount
		  for Procurement, Marine Corps, $733,550,000, to remain available
		  for obligation until September 30, 2010.
			Aircraft Procurement, Air
		  ForceFor an additional amount
		  for Aircraft Procurement, Air Force, $133,500,000, to remain
		  available for obligation until September 30,
		  2010.
			Procurement of Ammunition, Air
		  ForceFor an additional amount
		  for Procurement of Ammunition, Air Force, $52,203,000, to remain
		  available for obligation until September 30,
		  2010.
			Other Procurement, Air
		  ForceFor an additional amount
		  for Other Procurement, Air Force, $199,617,000, to remain
		  available for obligation until September 30,
		  2010.
			Procurement,
		  Defense-WideFor an additional
		  amount for Procurement, Defense-Wide, $274,743,000, to remain
		  available for obligation until September 30,
		  2010.
			IV
			REVOLVING AND MANAGEMENT
		  FUNDS
			Defense Working Capital
		  FundsFor an additional amount
		  of Defense Working Capital Funds, $1,000,000,000, to remain
		  available for obligation until September 30,
		  2010.
			V
			OTHER DEPARTMENT OF DEFENSE
		  PROGRAMS
			Defense Health
		  ProgramFor an additional
		  amount for Defense Health Program, $575,701,000 for Operation
		  and maintenance.
			Drug Interdiction and
		  Counter-Drug Activities, DefenseFor an additional amount for Drug
		  Interdiction and Counter-Drug Activities, Defense,
		  $128,809,000.
			VI
			GENERAL
		  PROVISIONS
			601.Appropriations provided in this Act are
			 available for obligation until September 30, 2008, unless otherwise so provided
			 in this Act.
			602.Notwithstanding any other provision of law
			 or of this Act, funds made available in this Act are in addition to amounts
			 appropriated or otherwise made available for the Department of Defense for
			 fiscal year 2008.
				(TRANSFER OF
		  FUNDS)
				603.Upon the determination of the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may transfer between appropriations up to $3,000,000,000 of the funds made
			 available to the Department of Defense in this Act: Provided,
			 That the Secretary shall notify the Congress promptly of each transfer made
			 pursuant to the authority in this section: Provided further,
			 That the authority provided in this section is in addition to any other
			 transfer authority available to the Department of Defense.
			604.Funds appropriated in this Act, or made
			 available by the transfer of funds in or pursuant to this Act, for intelligence
			 activities are deemed to be specifically authorized by the Congress for
			 purposes of section 504 of the National Security Act of 1947 (50 U.S.C.
			 414).
			605.None of the
			 funds provided in this Act may be used to finance programs or activities denied
			 by Congress in fiscal years 2007 or 2008 appropriations to the Department of
			 Defense or to initiate a procurement or research, development, test and
			 evaluation new start program without prior written notification to the
			 congressional defense committees.
			606.(a)Availability of funds
			 for CERPFrom funds made available in this Act to the Department
			 of Defense, not to exceed $500,000,000 may be used, notwithstanding any other
			 provision of law, to fund the Commander's Emergency Response Program, for the
			 purpose of enabling military commanders in Iraq to respond to urgent
			 humanitarian relief and reconstruction requirements within their areas of
			 responsibility by carrying out programs that will immediately assist the Iraqi
			 people, and to fund a similar program to assist the people of
			 Afghanistan.
				(b)Quarterly
			 reportsNot later than 15
			 days after the end of each fiscal year quarter (beginning with the first
			 quarter of fiscal year 2008), the Secretary of Defense shall submit to the
			 congressional defense committees a report regarding the source of funds and the
			 allocation and use of funds during that quarter that were made available
			 pursuant to the authority provided in this section or under any other provision
			 of law for the purposes of the programs under subsection (a).
				607.During the
			 current fiscal year, funds available to the Department of Defense for operation
			 and maintenance may be used, notwithstanding any other provision of law, to
			 provide supplies, services, transportation, including airlift and sealift, and
			 other logistical support to coalition forces supporting military and stability
			 operations in Iraq and Afghanistan: Provided, That the
			 Secretary of Defense shall provide quarterly reports to the congressional
			 defense committees regarding support provided under this section.
			608.During fiscal
			 year 2008, supervision and administration costs associated with projects
			 carried out with funds appropriated to Afghanistan Security Forces
			 Fund or Iraq Security Forces Fund in this Act may be
			 obligated at the time a construction contract is awarded:
			 Provided, That for the purpose of this section, supervision
			 and administration costs include all in-house Government costs.
			609.(a)Reports on progress
			 toward stability in IraqNot later than 60 days after the date of
			 the enactment of this Act and every 90 days thereafter through the end of
			 fiscal year 2008, the Secretary of Defense shall set forth in a report to
			 Congress a comprehensive set of performance indicators and measures for
			 progress toward military and political stability in Iraq.
				(b)Scope of
			 reportsEach report shall
			 include performance standards and goals for security, economic, and security
			 force training objectives in Iraq together with a notional timetable for
			 achieving these goals.
				(c)Specific
			 elementsIn specific, each
			 report shall require, at a minimum, the following:
					(1)With respect to
			 stability and security in Iraq, the following:
						(A)Key measures of
			 political stability, including the important political milestones that must be
			 achieved over the next several years.
						(B)The primary
			 indicators of a stable security environment in Iraq, such as number of
			 engagements per day, numbers of trained Iraqi forces, and trends relating to
			 numbers and types of ethnic and religious-based hostile encounters.
						(C)An assessment of
			 the estimated strength of the insurgency in Iraq and the extent to which it is
			 composed of non-Iraqi fighters.
						(D)A description of
			 all militias operating in Iraq, including the number, size, equipment strength,
			 military effectiveness, sources of support, legal status, and efforts to disarm
			 or reintegrate each militia.
						(E)Key indicators of
			 economic activity that should be considered the most important for determining
			 the prospects of stability in Iraq, including—
							(i)unemployment
			 levels;
							(ii)electricity,
			 water, and oil production rates; and
							(iii)hunger and
			 poverty levels.
							(F)The criteria the
			 Administration will use to determine when it is safe to begin withdrawing
			 United States forces from Iraq.
						(2)With respect to
			 the training and performance of security forces in Iraq, the following:
						(A)The training
			 provided Iraqi military and other Ministry of Defense forces and the equipment
			 used by such forces.
						(B)Key criteria for
			 assessing the capabilities and readiness of the Iraqi military and other
			 Ministry of Defense forces, goals for achieving certain capability and
			 readiness levels (as well as for recruiting, training, and equipping these
			 forces), and the milestones and notional timetable for achieving these
			 goals.
						(C)The operational
			 readiness status of the Iraqi military forces, including the type, number,
			 size, and organizational structure of Iraqi battalions that are—
							(i)capable of
			 conducting counterinsurgency operations independently;
							(ii)capable of
			 conducting counterinsurgency operations with the support of United States or
			 coalition forces; or
							(iii)not ready to
			 conduct counterinsurgency operations.
							(D)The rates of
			 absenteeism in the Iraqi military forces and the extent to which insurgents
			 have infiltrated such forces.
						(E)The training
			 provided Iraqi police and other Ministry of Interior forces and the equipment
			 used by such forces.
						(F)Key criteria for
			 assessing the capabilities and readiness of the Iraqi police and other Ministry
			 of Interior forces, goals for achieving certain capability and readiness levels
			 (as well as for recruiting, training, and equipping), and the milestones and
			 notional timetable for achieving these goals, including—
							(i)the
			 number of police recruits that have received classroom training and the
			 duration of such instruction;
							(ii)the number of
			 veteran police officers who have received classroom instruction and the
			 duration of such instruction;
							(iii)the number of
			 police candidates screened by the Iraqi Police Screening Service, the number of
			 candidates derived from other entry procedures, and the success rates of those
			 groups of candidates;
							(iv)the number of
			 Iraqi police forces who have received field training by international police
			 trainers and the duration of such instruction; and
							(v)attrition rates
			 and measures of absenteeism and infiltration by insurgents.
							(G)The estimated
			 total number of Iraqi battalions needed for the Iraqi security forces to
			 perform duties now being undertaken by coalition forces, including defending
			 the borders of Iraq and providing adequate levels of law and order throughout
			 Iraq.
						(H)The effectiveness
			 of the Iraqi military and police officer cadres and the chain of
			 command.
						(I)The number of
			 United States and coalition advisors needed to support the Iraqi security
			 forces and associated ministries.
						(J)An assessment, in
			 a classified annex if necessary, of United States military requirements,
			 including planned force rotations, through the end of calendar year
			 2008.
						610.Each amount
			 appropriated or otherwise made available in this Act is designated as an
			 emergency requirement and necessary to meet emergency needs pursuant to
			 subsections (a) and (b) of section 204 of S. Con. Res. 21 (110th Congress), the
			 concurrent resolution on the budget for fiscal year 2008.
			611.None of the
			 funds appropriated or otherwise made available by this Act may be obligated or
			 expended to provide award fees to any defense contractor for performance that
			 does not meet the requirements of the contract.
			612.No funds
			 appropriated or otherwise made available by this Act may be used by the
			 Government of the United States to enter into an agreement with the Government
			 of Iraq that would subject members of the Armed Forces of the United States to
			 the jurisdiction of Iraq criminal courts or punishment under Iraq law.
			613.Notwithstanding
			 any other provision of law, the Secretary of the Army may reimburse a member
			 for expenses incurred by the member or family member when such expenses are
			 otherwise not reimbursable under law: Provided, That such
			 expenses must have been incurred in good faith as a direct consequence of
			 reasonable preparation for, or execution of, military orders: Provided
			 further, That reimbursement under this section shall be allowed only
			 in situations wherein other authorities are insufficient to remedy a hardship
			 determined by the Secretary, and only when the Secretary determines that
			 reimbursement of the expense is in the best interest of the member and the
			 United States.
			614.In this Act, the term congressional
			 defense committees means—
				(1)the Committees on
			 Armed Services and Appropriations of the Senate; and
				(2)the Committees on
			 Armed Services and Appropriations of the House of Representatives.
				615.This Act may be cited as the
			 Emergency Supplemental Appropriations
			 Act for Defense, 2008.
			
	
		November 14, 2007
		Read the second time and placed on the
		  calendar
	
